Case 4:18-cv-00877 Document 74 Filed on 09/03/21 in TXSD Page 1 of 14
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              September 03, 2021
                                                                               Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

       LORNE OLDS, et al,              § CIVIL ACTION NO.
       (TDCJ–CID #2247273),            § 4:18-cv-00877
                  Plaintiffs,          §
                                       §
                                       §
              vs.                      § JUDGE CHARLES ESKRIDGE
                                       §
                                       §
       JUDGE ED EMMETT,                §
       et al.,                         §
                 Defendants.           §

           MEMORANDUM AND OPINION DISMISSING CLAIMS
            Plaintiffs Darrell Wayne Watson, Corey Morris, and Gregory
       Scott Richardson were previously dismissed from this action for
       want of prosecution. Plaintiff Eugene Lester is now also
       dismissed without prejudice on that basis.
            The complaint filed by Plaintiffs Lorne Olds and Felton Paul
       Lambert is dismissed with prejudice as frivolous. Dkt 1.
                 1. Background
            Watson, Morris, Richardson, Olds, Lambert, and Lester
       initiated this lawsuit in March 2018. They’re all former inmates of
       the Harris County Jail. They complain of deprivation of sunlight
       and fresh air in violation of the Eighth Amendment, asserting
       that the HCJ located at 1200 Baker Street has no windows. Dkt 1
       at 3. Such deprivation began on April 15, 2017.
            Plaintiffs sue the following Defendants:
                 o Ed Emmet, Judge of the Harris County
                      Commissioner’s Court, alleging that he was
                      negligent in adopting the blueprints of the 1200
                      Baker Street building;
Case 4:18-cv-00877 Document 74 Filed on 09/03/21 in TXSD Page 2 of 14




                o      Ed Gonzalez, Sheriff of Harris County, Texas,
                       alleging that he failed to ensure that inmates
                       received Vitamin D;
                 o John Martin, HCJ Building Administrator, alleging
                       that he failed to renovate the building to ensure that
                       inmates received sunlight;
                 o S. Ward, a sergeant at the HCJ, alleging that he said
                       to Watson, “I don’t think they are going to tear
                       down a $60,000,000 building just to give you
                       sunlight,” but that he would schedule Watson’s
                       recreation when the sun was at its peak;
                 o Rodney Ellis, Harris County Commissioner,
                       without alleging what he did to violate their rights;
                 o Bobby Davis, HCJ Medical Director, alleging that
                       he failed to recognize the detrimental effects
                       resulting from sunlight deprivation;
                 o Aramark Food Services and Aramark Building
                       Maintenance, the HCJ Building Manager and food
                       supplier, alleging that they failed to take steps to
                       provide inmates with fresh air and to supplement
                       their food with Vitamin D; and
                 o Dr. Michael Seale, HCJ Medical Director, alleging
                       that he referred Watson to Dr. Nguyen who said,
                       “You have a legitimate complaint,” and “Do you
                       have a lawyer?”
       Dkt 1 at 14–15.
             Plaintiffs assert that deprivation of sunlight can cause
       memory loss, mood swings, sleep disorders, anxiety, depression,
       and increase the risk of heart disease. Plaintiffs seek $250,000,000
       in actual damages and $750,000,000 in punitive damages. Dkt 1
       at 5.
             Norris, Richardson, and Watson were previously dismissed
       for want of prosecution in September 2018 and July 2020.
       Dkts 42, 65.
             Olds, Lambert, and Lester are current inmates of the Texas
       Department of Criminal Justice—Correctional Institutions
       Division. They proceed here pro se and in forma pauperis. Dkts 22,

                                         2
Case 4:18-cv-00877 Document 74 Filed on 09/03/21 in TXSD Page 3 of 14




       23, 36. They were ordered to file more definite statements in July
       2020. Dkts 64, 66, 67.
            Lester failed to comply. As determined below, he will be
       dismissed from this action for want of prosecution.
            Olds complied but without much detail. He states that the
       allegations concern the deprivation of sunlight, but he doesn’t
       have access to the original complaint. Dkt 68. He separately seeks
       permission to file an amended complaint regarding claims of
       medical conditions resulting from exposure to black mold, lack
       of mental health care, and an alleged use of excessive force.
       Dkt 68 at 1; Dkt 72.
            Lambert filed an initial response on August 6, 2020. Dkt 69.
       He references deprivation of sunlight and exposure to black
       mold. He didn’t remember the names of the defendants and
       couldn’t say how they were personally involved, but he recalled
       that his complaints were ignored. Lambert claimed that sunlight
       deprivation worsened his diabetes, while also causing skin and
       vision problems and headaches. He states that an HCJ doctor
       told him that his condition was caused by deprivation of sunlight,
       but he never received treatment for lack of sunlight. The doctor
       said they didn’t prescribe Vitamin D and couldn’t cut a window
       in the jail. Lambert received skin lotion, increased insulin, and a
       stronger prescription for glasses.
            Lambert filed a second response on August 20, 2020,
       requesting that his first response be disregarded. Dkt 71 at 1. He
       stated that he still doesn’t remember the defendants’ names. He
       claims that they didn’t provide windows to let in sunlight and
       should have transferred him to a jail with sunlight or prescribed
       Vitamin D. Id at 2. He claims sunlight deprivation played a major
       role in his ongoing health issues, including skin problems, hair
       loss, and worsening diabetes. Id at 3. He states that his current
       medical conditions are uncontrolled diabetes, loss of vision, and
       skin discoloration. He has received a higher dosage of insulin, a
       stronger prescription for glasses, skin lotion, increased
       psychotropic medications, and pain medications. Id at 4. He
       alleges that HCJ doctors said they didn’t offer Vitamin D
       treatment because they would have to treat all inmates and that
       was not in the budget.

                                       3
Case 4:18-cv-00877 Document 74 Filed on 09/03/21 in TXSD Page 4 of 14




                  2. Legal standard
             A federal court must dismiss an action in which the plaintiff
       proceeds in forma pauperis on determination that the action is
       frivolous or malicious. 28 USC § 1915(e)(2)(B)(i). A complaint is
       frivolous “if it lacks an arguable basis in law or fact.” See Denton v
       Hernandez, 504 US 25, 31 (1992), quoting Neitzke v Williams, 490
       US 319, 325 (1989); Richardson v Spurlock, 260 F3d 495, 498 (5th
       Cir 2001), citing 28 USC § 1915(e)(2). And it lacks an arguable basis
       in law “if it is based on an indisputably meritless legal theory, such
       as if the complaint alleges the violation of a legal interest which
       clearly does not exist.” Davis v Scott, 157 F3d 1003, 1005 (5th Cir
       1998), quoting McCormick v Stalder, 105 F3d 1059, 1061 (5th Cir
       1997).
                  3. Analysis
             The claims by Olds and Lambert will be dismissed as
       frivolous. The claims by Lester will be dismissed for want of
       prosecution.
                        a. Deprivation of sunlight
             The HCJ houses both pretrial detainees and convicted
       prisoners awaiting transfer to the TDCJ. The Fifth Circuit has
       long recognized each as a distinct group, while “look[ing] to
       different constitutional provisions for their respective rights to
       basic needs such as medical care and safety.” Hare v Corinth, 74
       F3d 633, 639 (5th Cir 1996, en banc), citing Estelle v Gamble, 429
       US 97, 104 (1976). While convicted state prisoners are protected
       by the Eighth Amendment’s prohibition on cruel and unusual
       punishment and (to a limited degree) substantive due process,
       pretrial detainees are protected by the “procedural and
       substantive due process guarantees of the Fourteenth
       Amendment.” Ibid. As such, conditions of confinement may
       “constitute deprivations of liberty without due process if they
       amount to punishment of the detainee.” Harris v Angelina County,
       31 F3d 331, 334 (5th Cir 1994). Indeed, the Fifth Circuit holds,
       “The State cannot punish a pretrial detainee.” Hare, 74 F3d
       at 639, citing Bell v Wolfish, 441 US 520, 535 (1979).
             A proper determination of whether a condition of
       confinement of a pretrial detainee amounts to punishment “turns
                                         4
Case 4:18-cv-00877 Document 74 Filed on 09/03/21 in TXSD Page 5 of 14




       on whether ‘the disability is imposed for the purpose of
       punishment or whether it is but an incident of some other
       legitimate governmental purpose.’” Harris, 31 F3d at 334, quoting
       Bell, 441 US at 538. “Thus, if a particular condition or restriction
       of pretrial detention is reasonably related to a legitimate
       governmental objective, it does not, without more, amount to
       ‘punishment.’” Bell, 441 US at 539. But given the heightened due-
       process protection afforded pretrial detainees, confinement
       conditions that violate the Eighth Amendment assuredly violate
       a pretrial detainee’s due-process rights under the Fourteenth
       Amendment as well. See Hare, 74 F3d at 639; Harris, 31 F3d
       at 334.
             When a pretrial detainee challenges “general conditions,
       practices, rules, or restrictions of pretrial confinement,” the Bell
       test applies—the challenged policy or condition must be
       reasonably related to a legitimate governmental interest (such as
       ensuring security). Hare, 74 F3d at 643. But when a pretrial
       detainee challenges a jailor’s “episodic acts or omissions, the Bell
       test is inapplicable, and the proper inquiry is whether the official
       had a culpable state of mind in acting or failing to act.” Ibid.
             Plaintiffs complain of deprivation of sunlight at the HCJ,
       asserting that the failure to provide pretrial detainees with
       sunlight amounts to an unconstitutional punishment. The
       Supreme Court in Bell v Wolfish observed as follows with respect
       to conditions in pretrial detention:
                 Not every disability imposed during pretrial
                 detention amounts to “punishment” in the
                 constitutional sense, however. Once the
                 Government has exercised its conceded
                 authority to detain a person pending trial, it
                 obviously is entitled to employ devices that are
                 calculated to effectuate this detention.
                 Traditionally, this has meant confinement in a
                 facility which, no matter how modern or how
                 antiquated, results in restricting the movement
                 of a detainee in a manner in which he would not
                 be restricted if he simply were free to walk the
                 streets pending trial. Whether it be called a jail,

                                        5
Case 4:18-cv-00877 Document 74 Filed on 09/03/21 in TXSD Page 6 of 14




                a prison, or a custodial center, the purpose of
                the facility is to detain. Loss of freedom of
                choice and privacy are inherent incidents of
                confinement in such a facility. And the fact that
                such detention interferes with the detainee’s
                understandable desire to live as comfortably as
                possible and with as little restraint as possible
                during confinement does not convert the
                conditions or restrictions of detention into
                “punishment.”
       441 US at 520. “Detainment itself, however, requires that the
       State provide for inmates’ basic human needs.” Shepherd v
       Dallas County, 591 F3d 445, 453 (5th Cir 2001). To raise a due-
       process claim, a detainee must allege “a pattern of serious
       deficiencies in providing for his basic human needs.” Id at 454.
           In Mayfield v Ellett, the Fifth Circuit addressed complaints by
       a pretrial detainee regarding the denial of outdoor recreation.
       1996 WL 670432 (5th Cir). Its observations are pertinent here:
                      Mayfield testified that, although he was
                permitted regular access to the dayroom and the
                jail gymnasium, he was never afforded outdoor
                recreation. Mayfield concedes that the
                gymnasium had a frosted skylight, but argues,
                without any indication of supporting evidence,
                that this was inadequate. Chief Deputy de
                Presca testified that the Panola County Jail has
                no outdoor recreation facility and that the
                skylight was installed in the gymnasium in 1985
                to meet the state requirement that inmates be
                given access to sunlight. De Presca further
                testified that inmates, including Mayfield, were
                given access to the gymnasium at least three
                times weekly, at least one hour at a time.
                Mayfield did not dispute this.
                      Given the physical constraints of the
                Panola County Jail facility, we are convinced
                that the facts alleged by Mayfield would not
                even arguably suffice to sustain a finding that he

                                       6
Case 4:18-cv-00877 Document 74 Filed on 09/03/21 in TXSD Page 7 of 14




                was unconstitutionally punished within the
                meaning of the Fourteenth Amendment. As Bell
                recognized that ensuring security and order at
                detention facilities is a permissible nonpunitive
                objective, we cannot say that the scheme
                employed at the Panola County Jail facility does
                not strike a permissible balance between
                meeting that permissible objective and
                affording inmates needed recreation and
                sunlight to the extent reasonably and practically
                available. See Block v Rutherford, 104 S Ct at 3234
                (stating that a federal court’s “balancing” of a
                detention facility’s security measures against the
                importance of family visits resulted in
                impermissible substitution of the court’s views
                regarding prison administration). Whatever
                remains of the general language set forth in
                Miller after Bell and Green, we are quite certain
                that it does not confer a constitutional right to
                exercise in unfiltered sunlight in an otherwise
                acceptable custodial facility regardless of the
                facility’s physical constraints. To hold otherwise
                would fly in the face of Bell’s admonition against
                becoming enmeshed in the minutiae of prison
                operations.
                     Accordingly, we hold that the magistrate
                judge did not abuse her discretion by dismissing
                Mayfield’s claim regarding inadequate outdoor
                recreation as frivolous.
       1996 WL 670432, at *8 (footnote omitted).
            With these precepts in mind, it’s clear that Plaintiffs can’t
       prevail on a conditions-of-confinement theory. They complain of the
       lack of windows at the HCJ and a resulting lack of sunlight. But
       they don’t allege that the lack of windows at the HCJ wasn’t
       reasonably related to a legitimate governmental objective. See
       Duvall v Dallas County, 631 F3d 203, 207 (5th Cir 2011). And quite
       simply, construction of the HCJ was designed to ensure security
       and order. This is a permissible nonpunitive objective. And it is

                                       7
Case 4:18-cv-00877 Document 74 Filed on 09/03/21 in TXSD Page 8 of 14




       jail administrators—not the courts—who “are to make the
       difficult judgments concerning institutional operations.” Turner v
       Safley, 482 US 78, 89 (1987) (quotations omitted). Given the
       physical constraints of the HCJ, the facts as alleged by Plaintiffs
       don’t suffice to sustain a finding that they were unconstitutionally
       punished within the meaning of the Fourteenth Amendment.
            Plaintiffs likewise can’t prevail under an episodic-acts-or-
       omissions theory. To do so, they must show that “the official ‘acted
       or failed to act with deliberate indifference to the detainee’s
       needs.’” Brown v Bolin, 500 F App’x 309, 314 (5th Cir 2012),
       quoting Hare, 74 F3d at 648. To establish deliberate indifference in
       this context requires the plaintiff to “establish that the official
       knew of and disregarded an excessive risk of inmate health or
       safety.” Brown, 500 F Appx at 314, citing Farmer v Brennan, 511 US
       825, 837 (1994). This is an “extremely high standard.” Domino v
       Texas Department of Criminal Justice, 239 F3d 752, 756 (5th Cir
       2001), citing Johnson v Treen, 759 F2d 1236, 1238 (5th Cir 1985).
       The Fifth Circuit holds, “The official must both be aware of facts
       from which the inference could be drawn that a substantial risk
       of serious harm exists, and he must also draw the inference.”
       Brown, 500 F Appx at 314, quoting Farmer, 511 US at 837.
            Plaintiffs’ conclusory allegations of deliberate indifference
       are insufficient to maintain this claim. The Fifth Circuit squarely
       holds that “conclusory allegations or legal conclusions
       masquerading as factual conclusions will not suffice to prevent a
       motion to dismiss.” Fernandez-Montes v Allied Pilots Association,
       987 F2d 278, 284 (5th Cir 1993); see also Van Cleave v
       United States, 854 F2d 82, 84 (5th Cir 1988) (requiring claimant to
       state specific facts and finding conclusory allegations insufficient
       to maintain Section 1983 claim). To the contrary, Plaintiffs here
       simply allege that deprivation of sunlight caused various adverse
       health effects and worsened other conditions. This is insufficient
       to plausibly infer that Defendants had actual knowledge of a
       substantial risk of serious harm to a pretrial detainee as is needed
       to establish deliberate indifference. See Hare, 74 F3d at 650. This
       is especially so given the existence of legitimate security reasons
       for restricting Plaintiffs’ access to outdoor recreation in direct
       sunlight. And the Supreme Court mandates that courts accord
       broad deference to prison administrators’ “adoption and
                                        8
Case 4:18-cv-00877 Document 74 Filed on 09/03/21 in TXSD Page 9 of 14




       execution of policies and practices that in their judgment are
       needed to preserve internal order and discipline and to maintain
       institutional security.” Bell, 441 US at 547 (1979).
            Plaintiffs’ pleadings also reference the HCJ’s response to
       grievances. HCJ administrators referred to security concerns
       which naturally prohibited the ability of cutting windows into the
       walls of the HCJ. Plaintiffs also specifically reference that
       administrators indicated that they would schedule recreation at a
       time when the sun was at its peak. Dkt 1 at 7. This suggests that
       Plaintiffs had access to sunlight at some point, undercutting their
       suggestion of deliberate indifference.
            Plaintiffs state no facts which give rise to a claim that any
       person, condition, or policy deprived them of a basic human
       need, or that any person intended to punish them by subjecting
       them to an unconstitutional condition. The claim is conclusory
       and will be dismissed as frivolous.
                      b. Denial of adequate medical treatment
            Plaintiffs were in custody at the HCJ following their arrest as
       pretrial detainees. Liberally construed, they allege that they were
       denied adequate medical treatment for Vitamin D deficiency.
            “[P]retrial detainees have a constitutional right, under the
       Due Process Clause of the Fourteenth Amendment, not to have
       their serious medical needs met with deliberate indifference on
       the part of the confining officials.” Thompson v Upshur County,
       245 F3d 447, 457 (5th Cir 2001); see also Gibbs v Grimmette,
       254 F3d 545, 548 (5th Cir 2001), citing Hare v City of Corinth,
       74 F3d 633, 643 (5th Cir 1996, en banc).
            Standards by which to assess deliberate indifference have
       been set out above. The Supreme Court has also stated:
                 [D]eliberate indifference to serious medical
                 needs of prisoners constitutes the “unnecessary
                 and wanton infliction of pain” proscribed by
                 the Eighth Amendment. This is true whether
                 the indifference is manifested by prison doctors
                 in their response to the prisoner’s needs or by
                 prison guards in intentionally denying or


                                        9
Case 4:18-cv-00877 Document 74 Filed on 09/03/21 in TXSD Page 10 of 14




                  delaying access to medical care or intentionally
                  interfering with the treatment once prescribed.
        Estelle v Gamble, 429 US 97, 104–05 (1976), quoting Gregg v Georgia,
        428 US 153, 173 (1976). And again, the standard is an “extremely
        high” one to meet. Domino, 239 F3d at 756. Actions and decisions
        by officials as to medical treatment that are “merely inept,
        erroneous, ineffective or negligent” don’t amount to deliberate
        indifference. Doe v Dallas Independent School District, 153 F3d 211,
        219 (5th Cir 1998); see also Farmer, 511 US at 835. This means
        that neither medical malpractice nor negligent treatment present
        an issue of federal constitutional dimension. Mendoza v Lynaugh,
        989 F2d 191, 195 (5th Cir 1993).
             Plaintiffs haven’t stated a claim for denial of adequate
        medical treatment sufficient to meet this extremely high standard.
        For example, Lambert by his own admission acknowledges that
        he received lotion for a skin condition, a higher dosage of insulin,
        a stronger prescription for glasses, increased psychotropic
        medications, and pain medications. Dkt 71 at 4. This negates his
        claim of deliberate indifference. For example, see Bass v Sullivan,
        550 F2d 229 (5th Cir 1977); Mendoza, 989 F2d at 193–95.
             As previously noted, it is clearly established that an incorrect
        diagnosis by prison medical personnel doesn’t suffice to state a
        claim for deliberate indifference. The plaintiff must instead show
        that the officials “refused to treat him, ignored his complaints,
        intentionally treated him incorrectly, or engaged in any similar
        conduct that would clearly evince a wanton disregard for any
        serious medical needs.” Johnson, 759 F2d at 1238. Plaintiffs’
        allegations don’t approach any such level of concern.
             Simply put, Plaintiffs haven’t alleged facts demonstrating
        that Defendants were aware of and disregarded a substantial risk
        of harm to them, or that they suffered substantial harm as a result
        of the alleged denial of treatment. Their claims pursuant to
        Section 1983 based on deliberate indifference to their serious
        medical needs will be dismissed as frivolous.
                       c. Claims against Aramark
             Plaintiffs name Aramark as a defendant in this action. They
        allege that Aramark provides meals for detainees and inmates at


                                         10
Case 4:18-cv-00877 Document 74 Filed on 09/03/21 in TXSD Page 11 of 14




        the HCJ and manages the building located at 1200 Baker Street,
        Houston, Texas.
             To state a claim under Section 1983, “a plaintiff must allege
        the violation of a right secured by the Constitution and laws of
        the United States, and must show that the alleged deprivation was
        committed by a person acting under color of state law.” West v
        Atkins, 487 US 42, 48 (1988). “[T]he under-color-of-state-law
        element of [section] 1983 excludes from its reach ‘merely private
        conduct, no matter how discriminatory or wrongful.’”
        American Manufacturers Mutual Insurance Co v Sullivan, 526 US 40,
        50 (1999) (quotations omitted).
             Here, Plaintiffs alleged that Aramark violated their
        constitutional rights. Claims based on deprivation of
        constitutional rights must proceed under 42 USC § 1983. That
        statute requires a plaintiff to present facts that, if proven, would
        show the deprivation of a right secured by the Constitution or
        laws of the United States, and that the deprivation was caused by
        someone acting under color of state law. Baker v McCollan,
        443 US 137 (1979).
             Aramark is a corporation. Corporations can qualify as state
        actors under Section 1983 in certain circumstances. See Lugar v
        Edmondson Oil Co, Inc, 457 US 922, 939 (1982) (recognizing three
        tests of general application for determining whether private party
        may be held to be state actor). For example, a private corporation
        providing medical services in a jail is considered a state actor for
        purposes of Section 1983. See Bishop v Karney, 408 F App’x 846,
        848 (5th Cir 2011), citing West v Atkins, 487 US 42, 49–50, 54–57
        (1988); Stone v Gusman, 2017 WL 3037632, at *3 (ED La). For
        present purposes, it is assumed without deciding that a private
        corporation providing food services in a jail is likewise considered
        a state actor because it assumed the role of providing an essential
        state function. For example, see Hardin v Aramark Food Services
        Corp, 2017 WL 1658812, at *4 (CD Ill); Avery v Helder, 2017 WL
        776702, at *3 (WD Ark).
             Still, Plaintiffs raise no viable Section 1983 claim against
        Aramark. Plaintiffs contend that Aramark failed to supplement
        food served at the HCJ with Vitamin D. Such complaints don’t
        rise to the level of a federal constitutional violation under the

                                        11
Case 4:18-cv-00877 Document 74 Filed on 09/03/21 in TXSD Page 12 of 14




        Fourteenth Amendment. “The deprivation of food constitutes
        cruel and unusual punishment only if it denies a prisoner the
        ‘minimal civilized measure of life’s necessities.’” Talib v Gilley,
        138 F3d 211, 214 n 3 (5th Cir 1998), quoting Rhodes v Chapman,
        452 US 337, 347 (1981). Constitutional violations in this regard
        aren’t established by showing mere discomforts associated with
        incarceration such as those instances where complaint centers on
        minor inadequacies with respect to jail food. For example, see
        Hyder v Perez, 1996 WL 255243, *1 (5th Cir) (upholding dismissal
        of claims as frivolous that quantities of food were inadequate).
             This allegation by Plaintiffs doesn’t indicate a denial of “the
        minimal civilized measure of life’s necessities” as to Aramark’s
        meal services at the HCJ. Plaintiffs simply don’t allege a
        significant or sustained adverse health effect caused by the lack
        of food supplemented with Vitamin D. As such, no issue of a
        constitutional dimension is raised.
             Plaintiffs’ allegations against Aramark will be dismissed as
        legally frivolous.
                       d. Want of prosecution
             Lester is an inmate at the TDCJ–CID. He was ordered in
        July 2020 to provide a more definite statement and advised that
        his complaint was otherwise subject to dismissal without
        prejudice for want of prosecution. Dkt 66. He hasn’t complied.
             Lester will be dismissed from this action for want of
        prosecution pursuant to the inherent powers necessarily vested
        in a district court to manage its own affairs. See FRCP 41(b);
        Link v Wabash Railroad Co, 370 US 626, 630–31 (1962); Clofer v
        Perego, 106 F3d 678, 679 (5th Cir 1997); James W. Moore, et al.,
        8 Moore’s Federal Practice § 41.51(3)(b) & (e) (Matthew Bender
        3d ed 2017). The Court will grant relief upon a proper showing
        under Rule 60(b) of the Federal Rules of Civil Procedure.
        See Link, 370 US at 635.
                  4. Motion to amend complaint
             Olds seeks leave to file an amended complaint. Dkts 68, 72.
        Specifically, he seeks to amend his complaint to allege exposure
        to black mold and excessive force.


                                        12
Case 4:18-cv-00877 Document 74 Filed on 09/03/21 in TXSD Page 13 of 14




             A party may generally amend his original pleading as a matter
        of course within twenty-one days of service. FRCP 15(a)(1).
        Otherwise, a party may amend only with the opponent’s written
        consent or permission of the court. FRCP 15(a)(2). “The court
        should freely give leave when justice so requires.” Ibid. The
        determination of whether justice so requires is within the sound
        discretion of a district court. See Chitimacha Tribe of Louisiana v
        Harry L Laws Co, 690 F2d 1157, 1162 (5th Cir 1982) (citations
        omitted). And leave to amend should be allowed absent
        substantial reason for denial. Jacobsen v Osbourne, 133 F3d 315, 318
        (5th Cir 1998). Typical reasons to deny leave include situations
        where the proposed amendment would cause undue delay or
        prejudice to the nonmovant, if it is motivated by bad faith or
        dilatory motives, if there have been repeated failures to cure
        deficiencies with prior amendments, or if the amendment would
        be futile. Foman v Davis, 371 US 178, 182 (1962); see also Martin’s
        Herend Imports, Inc v Diamond & Gem Trading United States of
        America Co, 195 F3d 765, 770 (5th Cir 1999); Wimm v Jack Eckerd
        Corp, 3 F3d 137, 139 (5th Cir 1993).
             Substantial reasons are present here to deny leave to amend.
        The existing claims are subject to dismissal as frivolous, as
        determined above. And addition of the new claims proposed by
        Olds would cause undue delay and prejudice to Defendants. The
        proposed amendment has no relation to the claims already filed
        in this action, which focus on complaints about the deprivation
        of sunlight.
             Olds may attempt to bring such claims in a separate civil
        action if he so desired. But he can’t at this stage add new and
        completely unrelated claims to this action while bringing in new
        defendants. The motions for leave to file an amended complaint
        will be denied. Dkts 68, 72.
                  5. Conclusion
             Plaintiff Eugene Lester is DISMISSED WITHOUT PREJUDICE
        from this action for want of prosecution.
             The complaint filed by Plaintiffs Loren Olds and Felton Paul
        Lambert lacks an arguable basis in law. It is DISMISSED WITH
        PREJUDICE under 28 USC § 1915(e)(2)(B)(i).



                                        13
Case 4:18-cv-00877 Document 74 Filed on 09/03/21 in TXSD Page 14 of 14




            The motions by Olds for leave to file an amended complaint
        are DENIED. Dkts 68, 72.
            Any other pending motions are DENIED as moot.
            The Clerk of Court will send a copy of this Order to:
                    Manager of the Three-Strikes List
                    Southern District of Texas
                    Three_Strikes@txs.uscourts.gov.
            SO ORDERED.
            Signed on September 3, 2021, at Houston, Texas.

                                   ________________________
                                   Hon. Charles Eskridge
                                   United States District Judge




                                     14
